            Case 1:18-cv-02185-LJL Document 339 Filed 04/16/21 Page 1 of 1
 Troutman Pepper Hamilton Sanders LLP
 Hercules Plaza, 1313 N. Market St., Suite 5100, P.O. Box 1709
 Wilmington, DE 19899-1709

 troutman.com


 Joanna J. Cline
 302.777.6542
 joanna.cline@troutman.com




 April 16, 2021

 VIA CM/ECF

 The Honorable Lewis J. Liman
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312


 Re:     Eastern Profit Corp. Ltd. v. Strategic Vision US LLC, C.A. No. 18-cv-2185 (LJL)

 Dear Judge Liman:

 We write in response to the Court’s Order of today (Dkt. 338) to confirm that Eastern Profit does not
 request that the Court take any action on the letter attached to the Court’s Order.


 Respectfully,

 /s/ Joanna J. Cline

 Joanna J. Cline

cc:     All Counsel of Record (By CM/ECF)
